Case 2:21-cv-10225-NGE-DRG ECF No. 2, PageID.138 Filed 02/11/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


ANTHONY CRAIG WEST,

            Plaintiff.
                                                    CASE NO. 2:21-cv-10225
v.
                                                    HON. NANCY G. EDMUNDS
UNKNOWN AFRICAN AMERICAN NURSE,
NURSE FENRICK, ROSLYN JINDALL,
DR. WEBSTER, DR. JHONG CHOI, and
JANET CAMPBELL,

          Defendants.
_______________________________________/

            ORDER DENYING PLAINTIFF'S MOTION FOR
         APPOINTMENT OF COUNSEL (ECF No. 1-1, PageID.136)

      This is a pro se civil rights action for injunctive and monetary relief under 42

U.S.C. § 1983. Plaintiff Anthony Craig West is a state prisoner at the Gus Harrison

Correctional Facility in Adrian, Michigan. Defendants are the following individuals

allegedly employed by the Michigan Department of Corrections at the Harrison

Correctional Facility: an unidentified African American nurse; a nurse with the

surname Fenrick; a physician's assistant named Roslyn Jindall; a dentist with the

surname Webster; Dr. Jhong Choi; and Janet Campbell. Plaintiff alleges in his

complaint that Defendants were deliberately indifferent to his serious medical needs

after his oral surgery in November 2019.
Case 2:21-cv-10225-NGE-DRG ECF No. 2, PageID.139 Filed 02/11/21 Page 2 of 3




      Plaintiff has asked the Court to appoint counsel for him. See ECF No. 1-1,

PageID.136. He alleges that he is unable to retain counsel, that the issues could

become complex for him as a pro se plaintiff, and that he has a limited knowledge

of federal law, civil litigation, and trial preparation. Id.

      Although a district court may appoint counsel for indigent civil litigants, 28

U.S.C. § 1915(e)(1); Lavado v. Keohane, 992 F.2d 601, 604–05 (6th Cir. 1993),

there is no constitutional right to appointment of counsel in a civil proceeding,

Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003). “The appointment of counsel

in a civil proceeding . . . is justified only in exceptional circumstances,” and when

determining whether exceptional circumstances exist, “courts typically consider ‘the

type of case and the ability of the plaintiff to represent himself.’ ” Lanier, 332 F.3d

at 1006 (quoting Archie v. Christian, 812 F.2d 250, 253 (5th Cir. 1987)).

      The issues in this case are not particularly complex, and Plaintiff has

demonstrated the ability to represent himself.        Further, it is the practice in this

District “to defer any attempt to obtain counsel for pro se civil rights Plaintiffs until

after motions to dismiss or motions for summary judgment have been denied.”

Weatherspoon v. Dinsa, No. 2:14-cv-12756, 2015 WL 5634448, at *6 (E.D. Mich.

Sept. 25, 2015) (unpublished decision quoting an order issued by the Magistrate

Judge assigned to the case). Plaintiff's motion is premature at this stage of the




                                            2
Case 2:21-cv-10225-NGE-DRG ECF No. 2, PageID.140 Filed 02/11/21 Page 3 of 3




proceedings because the defendants have not been served with the complaint or

given an opportunity to respond to the complaint.

      Accordingly, the Court denies Plaintiff's motion for appointment of counsel

without prejudice. Plaintiff may renew his motion if his case is not mediated

pursuant to the Court's Pro Se Prisoner Early Mediation Program and if the case

survives any dispositive motions.

                                        s/ Nancy G. Edmunds
                                        NANCY G. EDMUNDS
Dated: February 11, 2021                UNITED STATES DISTRICT JUDGE


                                    Proof of Service

I hereby certify that a copy of the foregoing document was served upon counsel of
record on February 11, 2021, by electronic and/or ordinary mail.

                               s/ Lisa C. Bartlett
                               Case Manager




                                           3
